FILED
                                       May 22 2018, 2:53 pm

                                            CLERK
                                        Indiana Supreme Court
                                           Court of Appeals
                                             and Tax Court




              IN THE

Indiana Supreme Court
   Supreme Court Case No. 18S-DI-184

         In the Matter of
      Stephen W. Schuyler
               Respondent.


          Decided: May 22, 2018

        Attorney Discipline Action




          Per Curiam Opinion
           All Justices concur.
Per Curiam.

   We find that Respondent, Stephen Schuyler, engaged in attorney
misconduct by stealing hundreds of thousands of dollars from six
supervised estates, failing to comply with court orders, and failing to
cooperate with the disciplinary process. For this misconduct, we conclude
that Respondent should be disbarred.

  Pursuant to Indiana Admission and Discipline Rule 23(12.1)(b), the
Indiana Supreme Court Disciplinary Commission and Respondent have
submitted for approval a “Statement of Circumstances and Conditional
Agreement for Discipline” stipulating agreed facts and proposed
discipline. Respondent’s 1982 admission to this state’s bar subjects him to
this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4. The
Court approves the agreement and proposed discipline.


Stipulated Facts
  Respondent currently is suspended indefinitely from the practice of law
due to his noncooperation with the Commission’s investigation into the
conduct described below. Matter of Schuyler, 54 N.E.3d 344 (Ind. 2016).
Respondent also currently is under an interim suspension due to his
felony conviction arising from the conduct described below. Matter of
Schuyler, 82 N.E.3d 878 (Ind. 2017).

   Respondent served as either the personal representative, or counsel for
the personal representative, in six supervised estates opened for probate
in Madison County. Over the course of several years, Respondent stole at
least $550,000 from the six estates. As a result, Respondent was criminally
charged with fifteen felony counts: (1) eight counts of theft as Class C,
Class D, or Level 6 felonies; (2) five counts of check deception as Level 5 or
Level 6 felonies; and (3) two counts of corrupt business influence as Class
C or Level 5 felonies. Respondent pled guilty as charged and, in June 2017,
Respondent was sentenced in accordance with the plea agreement to
concurrent terms of incarceration totaling eight years and ordered to pay
restitution.




Indiana Supreme Court | Case No. 18S-DI-184 | May 22, 2018           Page 2 of 5
   In the estate case that prompted the initial disciplinary grievance filed
with the Commission, Respondent failed to comply with court orders for
accounting and to distribute assets, and he failed to appear at multiple
hearings despite being ordered to do so, resulting in the issuance of a
bench warrant for Respondent’s arrest. After this warrant was issued,
Respondent tendered a check to the sole residual beneficiary of the estate
in the amount ordered by the court to be distributed, but the check was
dishonored due to insufficient funds. The court set the matter for another
hearing, which Respondent again failed to attend. The court then removed
Respondent as the estate’s administrator and appointed a successor
administrator. An accounting done by the successor administrator
revealed that Respondent had made unauthorized payments from the
estate to himself totaling approximately $164,000.

  The parties agree that Respondent violated these Indiana Professional
Conduct Rules prohibiting the following misconduct:

        3.4(c): Knowingly disobeying a court order.

        8.1(b): Knowingly failing to respond to a lawful demand for
        information from a disciplinary authority.

        8.4(b): Committing criminal acts that reflect adversely on the
        lawyer’s honesty, trustworthiness, or fitness as a lawyer.

        8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation.

    The parties cite numerous facts in aggravation, including among other
things that Respondent engaged in a pattern of misconduct that was
illegal in nature, his victims were vulnerable, and Respondent has prior




Indiana Supreme Court | Case No. 18S-DI-184 | May 22, 2018           Page 3 of 5
discipline. See Matter of Schuyler, 894 N.E.2d 543 (Ind. 2008).1 The parties
cite Respondent’s acceptance of responsibility in the criminal and
disciplinary actions, and the imposition of criminal penalties for his
conduct, as facts in mitigation.


Discussion and Discipline
   Our analysis of appropriate discipline entails consideration of the
nature of the misconduct, the duties violated by the respondent, any
resulting or potential harm, the respondent’s state of mind, our duty to
preserve the integrity of the profession, the risk to the public should we
allow the respondent to continue in practice, and matters in mitigation
and aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).

   These considerations point in a single direction here, and the parties’
conditional agreement appropriately proposes that Respondent be
disbarred. “Misappropriation of client funds is a grave transgression. It
demonstrates a conscious desire to accomplish an unlawful act, denotes a
lack of virtually all personal characteristics we deem important to law
practice, threatens to bring significant misfortune on the unsuspecting
client and severely impugns the integrity of the profession.” Matter of Hill,
655 N.E.2d 343, 345 (Ind. 1995). We have consistently disbarred attorneys




1We find it particularly troubling that Respondent’s prior discipline also involved the theft of
funds from a probate estate:
        Beginning in May 2001, Respondent represented the probate estate of E.C. From
        August 1 through December 31, 2001, Respondent’s office manager-paralegal, S.J.,
        wrote nine unauthorized checks totaling $34,000 on the estate’s account. When
        preparing the final account in May 2002, Respondent made no effort to ensure it
        accurately reflected actual transactions in the estate’s account. When the estate’s
        personal representative later discovered the unauthorized checks, Respondent failed
        to conduct any review. When the Anderson Police Department told Respondent that
        S.J. was responsible for the unauthorized checks, Respondent continued to employ
        S.J. until she resigned in May 2003. S.J. eventually pled guilty to Aiding, Inducing or
        Causing Theft, a class D felony.
Id. at 543. Respondent’s lackadaisical supervision and remediation of his paralegal’s conduct
take on a new light when viewed through the lens of his current misconduct.



Indiana Supreme Court | Case No. 18S-DI-184 | May 22, 2018                            Page 4 of 5
who have committed similar misconduct. See, e.g., id.; Matter of Durham, 55
N.E.3d 302 (Ind. 2016); Matter of Steele, 45 N.E.3d 777 (Ind. 2015); Matter of
Stochel, 34 N.E.3d 1207 (Ind. 2015). We unhesitatingly do so here as well.


Conclusion
  Respondent already is under orders of indefinite and interim
suspension. For Respondent’s professional misconduct, the Court disbars
Respondent from the practice of law in this state, effective immediately.
Respondent shall fulfill all the duties of a disbarred attorney under
Admission and Discipline Rule 23(26). The costs of this proceeding are
assessed against Respondent.


All Justices concur.



RESPONDENT PRO SE
Stephen W. Schuyler
Pendleton, Indiana

ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
David E. Griffith, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-DI-184 | May 22, 2018            Page 5 of 5